Citation Nr: 0117457	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral eye 
disability and if so whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a fungus infection 
of the feet and if so whether the reopened claim should be 
granted.

3.  Entitlement to service connection for warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In October 1999, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  The veteran presented 
testimony from the RO at a videoconference hearing held 
before the undersigned, seated in Washington, DC, in November 
2000.  Transcripts of those hearings have been associated 
with the claims folder.

The Board observes that the veteran filed additional medical 
records in November 2000 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived his right to have this evidence initially 
considered by the RO.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (2000), that evidence need not be considered by 
the RO.

In view of the Board's finding that additional development is 
warranted, the issues of whether new and material evidence 
has been presented to reopen a claim for service connection 
for a fungus infection of the feet and service connection for 
warts will be addressed in the remand section which follows 
the Board's order.
FINDINGS OF FACT

1.  In an unappealed rating decision of October 1996, the RO 
denied service connection for retinitis pigmentosa.

2.  The evidence received since the October 1996 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for bilateral eye 
disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral eye 
disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin 
(e.g. retinitis pigmentosa) if the evidence as a whole 
establishes that the familial condition in question was 
incurred or aggravated during service.  VAOPGCPREC 82-90; see 
also 38 C.F.R. § 3.306 (2000). 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

In the present case, service connection for retinitis 
pigmentosa was denied in an unappealed rating decision in 
October 1996 based on the absence of medical evidence of the 
disorder in service and the absence of  medical evidence 
linking the disorder to service.

The evidence considered at the time of October 1996 rating 
decision included service medical records, VA treatment 
records, and the report of an October 1995 VA eye 
examination.  Significantly, the report of the veteran's 
enlistment examination indicates that the veteran's eyes were 
brown, while the report of his service discharge examination 
describes his eyes as hazel.  However, the service medical 
records contain no complaint, abnormal finding or diagnosis 
pertaining to the veteran's eyes.  A September 1995 VA 
treatment note indicates that the veteran was evaluated for a 
history of diffuse retinal pigment epithelium atrophy, and 
that, following testing, it was believed that the veteran had 
bilateral retinitis pigmentosa.  A diagnosis of retinitis 
pigmentosa was also made in the report of the veteran's 
October 1995 VA eye examination.

The evidence received by VA after the October 1996 decision 
includes a May 2000 statement from S.R. Russell, M.D., in 
which he reported that the veteran's retinitis pigmentosa was 
likely related the iris color change that he underwent during 
his active service.  Reference was made to a photograph taken 
of the veteran in December 1960 that showed him to have dark-
colored eyes and photographs taken in service that depicted 
the veteran as having light-colored eyes.  Similarly, in a 
statement dated in November 2000, Dr. Russell reported that 
the loss of iris pigment that the veteran experienced in 
service was indicative of retinitis pigmentosa at an early 
stage.

The May and November 2000 statements from Dr. Russell clearly 
indicate that the initial manifestations of the veteran's 
diagnosed retinitis pigmentosa occurred during his active 
military service.  These statements are not cumulative or 
redundant of the evidence previously of record and are so 
significant that they must be considered to fairly decide the 
merits of the veteran's claim since they suggest that the 
veteran's retinitis pigmentosa had its onset in service.  
Accordingly, they are new and material, and the claim for 
service connection for bilateral eye disability is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for bilateral eye disability is granted.


REMAND

The veteran contends that his retinitis pigmentosa was 
initially manifested in service, as evidenced by the change 
in eye color documented in his service medical records.  He 
also maintains that the various skin problems of his hands 
and feet he currently has also originated in service.

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claims, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As discussed above, the May and November 2000 statements from 
Dr. Russell indicate that the veteran has been diagnosed as 
having retinitis pigmentosa, and that the initial 
manifestations of the disease occurred during the veteran's 
active service.  However, there is also a May 1999 letter 
from the ophthalmology section of the Iowa City VA Medical 
Center (VAMC), which indicates a blood sample of the veteran 
was sent to an ocular genetic lab, and that the studies were 
negative for any known retinitis pigmentosa mutations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the status of a disability is a medical determination 
which must be made from the records, without resort to 
independent medical judgment by the Board.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Therefore, this matter 
must be returned to the RO in order to rectify the obvious 
discrepancy with regard to the nature of the veteran's eye 
disorder. 

The Board also notes that the veteran has repeatedly 
indicated that he received post-service treatment for his 
skin problems of the feet and hands through the Hines VAMC.  
He reports that he received treatment through the Hines VAMC 
from 1970 until some time in the mid-1980s.  He says he has 
had no success in obtaining his treatment records from that 
facility.  Although an appellant has the burden of submitting 
evidence in support of a claim, the critical evidence may be 
in the control of the Federal Government.  In such 
situations, VA is responsible for attempting to provide or 
obtain the material.  See Murphy v. Derwinski, 1 Vet.App. 78, 
82 (1990); see also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should advise the veteran that he 
may submit any additional evidence which he 
believes is supportive of any of his pending 
claims.  In so doing, the RO should indicate 
that this evidence may include an opinion from 
E.M. Stone, M.D., or an additional statement 
from Dr. Russell.

2.  In addition, the veteran should be asked 
to provide the names, addresses and 
approximate dates of treatment or evaluation 
for all VA and non-VA health care providers 
who have treated or evaluated him at any time 
since his discharge from service for any of 
the disabilities for which service connection 
is sought.  After the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain a 
copy of all indicated records not already 
included in the claims folder, to include 
those of Dr. Russell.  In any event, the RO 
should obtain the veteran's complete inpatient 
and outpatient treatment records from the 
Hines VAMC, Iowa City VAMC and any other 
identified VA facility since the veteran's 
service discharge.  Once obtained, all records 
must be associated with the claims folder.

3.  If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and his 
representative of this and request them to 
provide a copy of such records.

4.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
examination by an ophthalmologist to determine 
the nature and etiology of any current 
disorder of the eyes.  The veteran should be 
notified of the date, time, and place of the 
examination in writing, and a copy of the 
notification letter should be included in the 
claims folder if the veteran fails to report 
for the examination.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
Any indicated testing should be conducted.  
 
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide opinions with respect to each 
currently present disorder of the eyes as to 
the following:  

Is at least as likely as not that the 
disorder was present in service and if 
so, did the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty?  

With respect to any such disorder which 
the examiner believes existed prior to 
the veteran's entrance onto active duty, 
is it at least as likely as not that the 
disorder increased in severity during the 
veteran's military service and if so was 
the service increase clearly and 
unmistakably due to natural progress?

With respect to any currently present eye 
disorder which the examiner believes was 
not present during military service, is 
it at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service?

The rationale for all opinions expressed 
must also be provided.

5.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the extent and etiology 
of any current skin problem of the hands 
and/or feet.  The veteran should be notified 
of the date, time, and place of the 
examination in writing and a copy of the 
notification letter should be included in the 
claims folder if the veteran fails to appear 
for the examination.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
Any indicated testing should be conducted.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that any identified 
skin disorder of the feet and/or hands is 
etiologically related to the veteran's active 
service.  The rationale for all opinions 
expressed should be explained.

6.  Then, the RO should ensure that the above 
development has been completed and should 
undertake any other development it determines 
to be warranted to comply with the 
notification and duty to assist requirements 
of the VCAA.

7.  Then, the RO should adjudicate the 
reopened claim for service connection for 
bilateral eye disability on a de novo basis, 
readjudicate the request to reopen the claim 
for service connection for a fungal infection 
of the feet, and readjudicate the claim for 
service connection for skin disability of the 
feet and hands.  If any of these claims are 
not granted to the veteran's satisfaction, the 
RO should issue a Supplemental Statement of 
the Case.  The appellant and his 
representative should be afforded an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



